Name: COMMISSION REGULATION (EC) No 3224/93 of 25 November 1993 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  foodstuff
 Date Published: nan

 No L 292/1526. 11 . 93 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3224/93 of 25 November 1993 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Articles 9 (2) and 13 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 2884/93 (4), introduced a period of reflection of three days before the actual issue of export licences with advance fixing of the refund for cereal-based compound feeding ­ stuffs ; whereas the purpose of this time limit was to prevent licences being issued for excessive quantities ; whereas this risk also exists for exports of durum wheat, groats and semolina ; whereas, as a result, this measure should be extended again to those products ; whereas, consequently, Regulation (EEC) No 891 /89 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 9 (3) of Regulation (EEC) No 891 /89 is hereby replaced by the following : '3 . Export licences for products falling within CN codes 2309 10 11 , 2309 10 13, 2309 10 31 , 2309 10 33, 2309 10 51 , 2309 10 53 , 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43 , 2309 90 51 , 2309 90 53, ex 1001 10, ex 1101 and ex 1103 11 with advance fixing of the refund shall be issued on the third working day following the day the application was lodged, provided that no measure to suspend advance fixing of the refund is taken by the Commission beforehand. The previous paragraph shall also apply to export licences for products falling within CN codes ex 1107 10 and ex 1107 20 where the applications for licences are submitted prior to 1 January 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 94, 7. 4. 1989, p. 13 . (4) OJ No L 262, 21 . 10 . 1993, p. 59.